In an action, inter alia, for specific performance of a contract for the sale of real property, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Goldberg, J.), dated June 8, 1987, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the plaintiffs’ motion for summary judgment in an action in which they sought specific performance of a contract to sell certain real property owned by the defendants (see, Wilson v City of Long Beach, 133 AD2d 684). Specifically, the record discloses triable issues of fact including, but not limited to, whether the plaintiffs were in default under the lease, and whether the plaintiffs were financially able to perform their contractual obligations (see, Wilson v City of Long Beach, supra, at 684-685). These questions cannot be resolved at this juncture in the action (see, Wilson v City of Long Beach, supra; see also, Huntington Min. Holdings v Cottontail Plaza, 96 AD2d 526, affd 60 NY2d 997; Mazzaferro v Kings Park Butcher Shop, 121 AD2d 434; *880Stawski v Epstein, 67 AD2d 681). Bracken, J. P., Lawrence, Spatt and Harwood, JJ., concur.